1 Mr. President, it gives me great pleasure to extend to you, on behalf of the Swedish Government, our warmest congratulations upon your election to the high office of President of this session of the General Assembly. Your election constitutes a tribute to you as a representative of a leading nation in Asia. We are convinced that under your presidency of this session of the General Assembly we will be able to achieve important results, and we pledge our full co-operation.

2 At the twenty-fifth session of the General Assembly, Edvard Hambro of Norway presided over our deliberations. He guided us skilfully and efficiently, with authority and firmness, and we want to thank him for his significant contribution to the work of the United Nations as President of the twenty-fifth session of the General Assembly.

3 On behalf of the people of Sweden and of my Government, I want to pay a special tribute to the Secretary-General. For ten years U Thant has served the United Nations and the world community with unselfish devotion and great wisdom, with vision, courage and integrity. His departure from his high office will be a loss for this Organization and will be deeply regretted in my country. The United Nations and all the Member States owe him a great debt of gratitude, and I wish to avail myself of this opportunity to express the sincere and warm thanks of .the Swedish people to U Thant and to extend to him our heartfelt good wishes for the future.

4.	This year the General Assembly meets against the background of important changes in the international political structure. These changes may soon be reflected in the work of the United Nations. They give rise to hope that the ability of this Organization to fulfill its goals may be increased.

5.	We have very good reasons to believe that during this session the People's Republic of China will take its legitimate place in all organs of the United Nations. Finally it has become generally accepted that this people of 800 million must be represented in the United Nations. Sweden has persistently supported the efforts to render possible the participation of the People's Republic of China in the United Nations.
6.	The progress achieved with regard to the German problems gives cause for expectations that both the Federal Republic of Germany and the German Democratic Republic will soon be seated as full Members, thus closing another of the most unfortunate gaps in the ranks of United Nations Members.
7.	The Swedish Government shares the hope expressed by the Secretary-General that other divided countries also will be admitted to the world Organization [A/84Q1/Add.l, para. 104], conscious of the fact that universality creates better; possibilities of achieving realistic solutions. The trends towards universality are a Consequence of the conviction that international problems cannot be solved by excluding some nations from the international community. Universality reduces tensions and promotes peaceful cooperation. At the same time it is? a manifestation of the detente which characterizes the international political situation of today.
8.	Solutions of global problems are, however, frequently found within the regional context. Since nations of one region often are at approximately the same stage of development-in a political, economic and social sense- regional co-operation constitutes a framework for collaboration which does not bestow special favors or disfavors on one nation or another. Of course this does not imply that global co-operation is less important than regional co-operation. On the contrary, strong trends in technological and economic development illustrate the growing interdependence of all nations. We must find a way to global coexistence and see to it that regional co-operation should be an integral link in a universal order of peace.
9.	The European scene is now marked by efforts aimed at a detente between East and West and by the integration process in Western Europe. Renewed endeavors to expand economic relations between Eastern and Western Europe are also under way.	»
A/PV.1942 and Corr.l
10.	The treaties concluded last year between the Federal Republic of Germany and the Soviet Union  and between the Federal Republic of Germany and Poland, as well as the recent Quadripartite Agreement on Berlin,  offer new
1	Signed at Moscow on 12 August 1970.
2	Treaty on the Bases for the Normalization of Relations, signed at Warsaw on 7 December 1970.
3	Signed at Berlin on 3 September 1971. 
ways for improved relations between East and West in Europe. At the same time this development in East-West relations in Europe will improve international relations in general. It is of vita! importance that the agreement on Berlin be accompanied, as soon as possible, by an agreement between. East and West Germany. All these events create favorable conditions for a regional security conference in Europe with the participation of the United States and Canada. The preparations for the conference should benefit from this and now enter into a more active phase.
11.	Sweden is contributing, in its measure, to bridging the existing gaps between East and West in Europe. We support present efforts to reach a detente in Europe. We intend to take an active part in the proposed security conference.
12.	The integration process in Europe renders possible an end to the existing market split. The expanding economic integration of Western Europe creates possibilities for substantially increased prosperity. The creation of this large market also puts the participating nations in a better position to further international trade and co-operation. Sweden will make its contribution to this process, in forms consistent with its policy of neutrality.
13.	The rapid development towards prosperity and increasingly higher standards of living in the industrialized nations is not exclusively beneficial. We now experience a wastage of resources unparalleled in our history. This is not only a question of pollution and wear in the industrialized countries. Scarce natural resources are exploited at an accelerated pace in both developed and developing countries. But to an overwhelming degree it is the developed countries which are benefiting from and consuming these scarce resources. Thus, the problem of the distribution of resources is added to the problem of the wastage. Both these aspects must be considered when we formulate a future environmental policy on a world-wide scale, Sweden, like other United Nations Members, sets great hopes upon the United Nations Conference on the Human Environment, to be held in Stockholm in June of next year. In order for the Conference to have a bearing on future work in the environmental field, it must be held at the governmental level. A change of this character of the Conference is not acceptable to the Swedish Government.
14.	The uneven distribution of resources between developed and developing countries brings me to the situation in the third world. The developing countries are excluded from the process of integration and from the development of modern technology which are the basis '/or the rapid expansion in the developed part of the world. An ever- widening gap thus emerges between developed and developing countries. If this trend is permitted to continue, it may constitute a threat to peace.
15.	Many of today's open conflicts and risks of conflict are found in the third world and their causes are related to the demands inherent in the process of development. Economic emancipation has often been considered as incompatible with strong political and commercial interests within the developed world, The far-reaching changes in the socio-economic structures of the developing countries bring about risks of conflict, just as does every process of
^ redistribution of political and economic power. Only by
accenting the demands of change con these risks be reduced.
16.	All United Nations Member States, last year, in approving the International Development Strategy for the Second United Nations Development Decade resolution 2626 (XXV)], thus agreed on the necessity of social change. The economic collaboration between developed and developing countries must be founded on a basis which strikes a fair balance between the different interests involved.
17.	Solidarity and unity among the developing countries should be welcomed since it strengthens their bargaining position. Until the developing countries have achieved full economic independence, the developed countries should fashion their policies towards the developing countries in a manner which facilitates the economic independence of these countries.
18.	The United Nations has a vital mission to fulfil in the developing process of the third world. It is true that the assistance extended by the United Nations system is still fairly limited in scope. United Nations assistance is, however, of particular importance to the developing countries as it is adapted to their own interests and in accordance with the principles of national sovereignty. The capacity of the United Nations to render assistance must be substantially increased, as outlined in the Development Strategy, to enable this Organization to live up to the great responsibility set forth in its Charter.
19.	Within the United Nations, the Economic and Social Council is the supreme body for all questions related to development. It is essential that the Economic and Social Council should be given a composition suited to its task, and therefore we support the expansion of the membership of the Council.
20.	In the future, the United Nations should increasingly promote co-operation between developing countries on a regional basis, since regional co-operation constitutes one of the most effective instruments for stimulating development. It must therefore be of high priority to increase the resources of the regional organs of the United Nations. The regional organs reach their full effect only when the developing countries themselves can exert a decisive influence on their work.
21.	In many parts of the world the drive for liberation is still being met with violence. No solution has been found for the conflict in Viet-Nam. The war has this year spread to Laos and has turned into a second Indo-China war. The Swedish Government has persistently expressed its support for a political solution to the Viet-Nam tragedy. What is true for Viet-Nam is equally true for Laos and Cambodia. A political solution in Indo-China must take into account the sovereign rights of the Indo-Chinese peoples, their right to choose their own path, their own way of life and their own institutions without outside interference. Only then can we hope for conditions which will permit economic and social development in Indo-China and peaceful co-operation between these countries, as well as between them and the outside world.
22.	The start of the negotiations in Paris in 1969 was made possible by the cessation of the bombing of North Viet-Nam. It is therefore with grave concern that we have to note that bombings on a large scale have taken place again,
23.	The conflict in East Pakistan has led to the collapse of social order in the region. Famine and epidemic diseases are spreading among the population. More than 8 million people have fled into India. The Indian people has, with great sacrifices, made an impressive effort to alleviate the plight of the refugees. The strain on India is unreasonably heavy.
24.	This conflict has generated problems which, to quote the Secretary-General, necessarily are of concern to the international community fA/8401/AddJ, para. 177]. Among the refugees in India, the United Nations has initiated activities which are in line with the best traditions of the Organization in the field of refugee relief. In the efforts to bring humanitarian assistance to the affected people in East Pakistan as well, the United Nations can play an important role also in providing international coordination and control of the humanitarian assistance received from abroad.
25.	The Swedish Government supports the initiative of the Secretary-General to assist both the suffering people in East Pakistan and the refugees in India and has taken financial measures to this end.
26.	Even if none of the States in the region desires a conflict we cannot overlook the risk that the severe human suffering and the serious tensions might lead to a widening of the crisis. The Swedish Government joins those who appeal to the Government of Pakistan to show moderation and restraint in order to bring an end to the violence in East Pakistan. Only a political solution, based on respect for human rights and on the will of the people as expressed through the ballot, can solve the problem of East Pakistan.
27.	We note with deep regret that no solution of the crisis in the Middle East is yet in view. The Swedish Government firmly believes that a political solution must be sought on the basis of Security Council resolution 242 (1967). It has for us always been a matter of course to support the Secretary-General and his personal representative in their efforts to achieve the realization of the decision of the Security Council, and i wish to avail myself of this opportunity to express again our hope that their endeavors will meet with success.
28.	In "southern Africa, the policies and repressive measures of apartheid have been intensified over the last decade. But, so also has the struggle for freedom in all southern Africa. It is of paramount importance for the international community to assist in appropriate ways the efforts undertaken by the oppressed people of southern Africa to liberate themselves from oppressors and to reach a higher social and educational standard of living.
29.	It is not only in the areas of acute crisis that political solutions to conflicts must be sought. We must strive to "demilitarize" relations between nations. International detente is a prerequisite for disarmament. Progress in the
field of disarmament will in its turn lead to further detente. The partial test-ban treaty was a first important step in the disarmament efforts. But so far no comprehensive test ban has been achieved. To our disappointment no agreement to ban underground nuclear tests has materialized. The superPowers continue the qualitative development of their nuclear weapons at their will.
30.	Sweden has consistently advocated a ban on all chemical and biological weapons. We must work with all our strength to reach agreement to ban the production and use not only of biological but also of chemical weapons.
31.	The comprehensive 'disarmament program submitted in 1970s must be fulfilled. The Conference of the Committee on Disarmament in Geneva should, on the basis of tills program, be given a renewed mandate to negotiate measures leading to general and complete disarmament,
32.	Sweden will support all proposals which could lead to results in the field of disarmament. Thus, it may, for instance, be justified to study and to develop further proposed plans for nuclear-free zones advanced during previous years. The prospects for reaching limitations of conventional weapons on a regional basis should be examined.
33.	As I said in the beginning of my statement, Governments now appear prepared to draw the practical conclusions from the principle of universality. But the right to participate in international co-operation is not a final goal. True universality presupposes a genuine ability to participate. All nations must participate in global development and in this process arrive at a more equitable distribution among nations of the fruits of our joint endeavors. That will constitute true universality.
